DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/14/2022 is acknowledged. Therefore, claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-17 are objected to because of the following informalities:
In claim 1, the term, --a-- should be inserted prior to each of “step 1”, “step 2”, and “step 3”. Appropriate correction is required.	
In claim 2, the phrase, “wherein the step of determining the motor speed S1 includes”, should be amended to --wherein the step [[of]] S1 
In claim 13, the term, --a-- should be inserted prior to “step 15”. Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“determining if a motor speed is within a predetermined target in step S1 wherein when motor speed=predetermined target then; 
determining if a motor torque is within a predetermined target in step S2 wherein when motor torque=predetermined target then; 
determining if a motor temperature is within a predetermined target in step S3 wherein when motor temperature=predetermined target then; maintaining operation of the exhaust gas recirculation pump.”
These limitations are indefinite because the method recites steps to determine if the speed, torque, and temperature values are “within a predetermined target”, indicating that there are a range of values for each determination. However, the use of “=predetermined target” indicates that each target is a single value. Thus, it is unclear what value the speed, torque, and temperature have to achieve in order to meet the claim language. Therefore, claim 1 is indefinite. Eliminating he use of the equals sign is advised.
Claim 2 recites the limitation "the step S4" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the step S5" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the step S6" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the step S7" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the step S8" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the step S9" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the step S10" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the step S11" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the step S12" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the step S13" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the step S8" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the step S16" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the step S18" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the step S19" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the step S20" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the step S21" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Fortini, Kataoka, Sato, and Kimberley references each disclose various EGR arrangements, but lack the specific determining steps for speed, torque, and temperature, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746